INTEREST RATES — ASSESSMENT ORDINANCE The interest rates provided in House Bill 1239, First Regular Session, Thirty-Fifth Legislature, codified as 11 Ohio St. 103 [11-103] and 11 Ohio St. 151 [11-151] (1975), are applicable to both the assessment ordinance and the bond resolution provided in Sections 103 and 151, where said ordinance and resolution were not adopted Prior to the effective date of House Bill 1239, that being September 5, 1975.  The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "Are the increased interest rates provided in House Bill 1239, 1975 Legislature, applicable to a street improvement district which had been formally created, and a contract let for street improvements, prior to the effective date of said House Bill 1239, and, in fact, prior to the passage of said House Bill 1239, although the assessing ordinance, as provided in 11 Okla. Stat., Section 103, and the resolution providing for the issuance of negotiable coupon bonds, as provided in 11 Okla. Stat., Section 151, regarding said street improvement district, had not been passed and approved by the governing body of the city prior to the effective date of said House Bill 1239?" Title 11 Ohio St. 103 [11-103] (1971) provided: "Assessments in conformity to the appraisement and apportionment as corrected and confirmed by the governing body of such city or town, shall be payable in (10) equal annual installments, and shall bear interest at the rate of seven per cent (7%) per annum until paid, payable in each year at such time as the several installments are made payable. The governing body of said city or town shall, by ordinance, levy assessments in accordance with said appraisement and apportionment, as so confirmed, against the several lots and tracts of land liable therefor. Said ordinance shall provide that the owners of the property so assessed shall have the privilege of paying the amounts of their respective assessments without interest within thirty (30) days from the date of the publication of such ordinance. Such special assessments, and each installment thereof and the interest thereon are hereby declared to be a lien against the lots and tracts of land so assessed from the date of the publication of the ordinance levying the same, co-equal with the lien of other taxes and prior and superior to all other liens against such lots or tracts of land, and such lien shall continue as to unpaid installments and interest until such assessments and interest thereon shall be fully paid, but unmatured installments shall not be deemed to be within the terms of any general covenant or warranty." Title 11 Ohio St. 151 [11-151] (1971) provided, in part: "The governing body of any city or incorporated town, after the expiration of thirty (30) days from the publication of the assessing ordinance, within which period the whole of any assessment may be paid without interest, shall provide by resolution for the issuance of negotiable coupon bonds in the aggregate amount of such assessments then remaining unpaid bearing date of thirty (30) days after the publication of the ordinance levying the assessments, and of such denominations as the governing body of any city or incorporated town and the contractor shall determine, which bonds shall in no event become a liability of the city or town issuing the same. The bonds herein provided for shall be payable on or before October 1 next succeeding the September 1 on which the last installment of assessments shall mature, with interest at the rate of not to exceed six per cent (6%) per annum, payable October 1 next succeeding the due date of the first installment of assessments, and semiannually thereafter, until maturity, and ten per cent (10%) per annum after maturity . . . Amended by the 1975 Legislature in House Bill 1239, Section 103 of Title 11 now provides for not to exceed eight percent (8%) interest on unpaid assessments and Section 151 of Title 11 now provides a maximum of seven percent (7%) interest on the issuance of bonds in the amount of the unpaid assessments.  You state in your opinion request that neither the assessing ordinance provided in Section 103 nor the bond resolution provided in Section 151 were adopted by the governing body prior to the effective date of House Bill 1239. It is clear that a city cannot provide for interest to be paid on assessment installments any date prior to final passage and publication of the assessing ordinance. See City of Norman v. Van Camp, 87 Okl. 182, 209 P. 925; City of Norman v. Allen, 47 Okl. 74, 147 P. 1002. Since interest attaches after the ordinance is published, any assessing ordinance passed after the effective date of House Bill 1239 would be governed by its provisions, including the thirty (30) day grace period for the payment of the assessment without interest and the payment after that date of the unpaid assessment at not to exceed eight percent (8%) interest. In regard to the change in interest in Section 11 Ohio St. 151 [11-151], it must be noted that the resolution authorizing the issuance of bonds can be enacted only after the expiration of thirty (30) days from the publication of the assessing ordinance. It is apparent that the enactment of said resolution would be governed by the provisions of law authorizing same, that being House Bill 1239 under the facts you relate. The interest payable on the bonds, then, could not exceed the seven percent (7%) limitation provided in said Bill.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The interest rates provided in House Bill 1239, First Regular Session, Thirty-Fifth Legislature, codified as 11 Ohio St. 103 [11-103] and 11 Ohio St. 151 [11-151] (1975), are applicable to both the assessment ordinance and the bond resolution provided in Sections 103 and 151, where said ordinance and resolution were not adopted prior to the effective date of House Bill 1239, that being September 5, 1975.  (Mike D. Martin)